United States Court of Appeals
                                                                                Fifth Circuit
                                                                                F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                                 April 14, 2003
                              FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                     Clerk


                                     No. 02-50977
                                   Summary Calendar



      STEVEN F. ESPINOZA,

                                                      Plaintiff-Appellant,

                                         versus

      JO ANNE B. BARNHART, COMMISSIONER
      OF SOCIAL SECURITY,

                                                      Defendant-Appellee.


                  Appeal from the United States District Court for
                           the Western District of Texas
                        (USDC No. SA-01-CV-1014-EP)
          _______________________________________________________


Before REAVLEY, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

      Steven Espinoza appeals the district court’s order dismissing his 42 U.S.C. §

405(g) suit appealing the Social Security Administration Commissioner’s denial of Title




      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
II disability insurance benefits and Title XVI supplemental security income. We affirm.

1.    Our review of the Commissioner’s decision is limited to determining whether that

      decision is supported by substantial evidence on the record as a whole and whether

      the Commissioner employed the correct legal standards. Ripley v. Chater, 67 F.3d
552, 555 (5th Cir. 1995). Substantial evidence is more than a scintilla but less

      than a preponderance and is such relevant evidence as a reasonable mind might

      accept as adequate to support a conclusion. Id. We may not reweigh evidence or

      substitute our judgment for that of the Commissioner. Id.

2.    The ALJ found that Espinoza suffers from a medically determinable physical

      impairment that could reasonably be expected to produce Espinoza’s pain and

      other symptoms. Accordingly, he was required to evaluate the credibility of

      Espinoza’s statements regarding his symptoms and limitations based on a

      consideration of the entire case record. SSR 96-7p, 61 F.R. 34483, 34485 (1996).

      The ALJ’s finding that Espinoza’s subjective complaints regarding pain and

      physical limitations were exaggerated is grounded in the evidence, and his reasons

      are sufficiently articulated in his decision. See id. at 34485-86. Although the

      decision of the ALJ does not explore each of the seven factors listed in SSR 96-7p,

      the record demonstrates that the ALJ considered those factors. In light of

      Espinoza’s continuing to work after the alleged onset date,1 his prior statements to


      1
      We note that Espinoza moved to have the onset date changed from
December 28, 1999 to October 8, 2000 because he returned to work from April 4,
                                            2
      a Social Security Administration employee that he wanted to quit his job so that it

      would not interfere with his disability claim,2 and his statement at the hearing that

      he did not even know that gainful employment might prevent him from recovering

      benefits, the ALJ’s credibility determination is supported by substantial evidence

      in the record as a whole. See id. at 34486 (requiring ALJs to consider, among

      other things, the internal consistency of a claimant’s statements when evaluating

      that claimant’s credibility).

3.    We find no merit in Espinoza’s argument that the ALJ failed to adequately

      consider the testimony of the medical expert in assessing Espinoza’s residual

      functional capacity. While the medical expert made some statements which

      favored Espinoza, considered in its entirety his testimony supports the ALJ’s

      finding that Espinoza is capable of light work with some restrictions.

      Accordingly, the hypothetical question posed to the Vocational Expert by the ALJ




2000 to October 8, 2000. Although the ALJ did not rule on this motion at the
hearing, he found that Espinoza “engaged in substantial gainful activity since the
alleged onset of disability.” Thus, it is clear that the ALJ declined to change the
onset date initially claimed by Espinoza.
      2
         Espinoza argues that a claimant’s monetary interest in the outcome of a
disability claim is not an adequate reason to disregard the claimant’s testimony.
However, the ALJ did not find Espinoza’s statements not credible because of his
financial interest; rather, the ALJ found that Espinoza’s working after the alleged
onset date “demonstrates an ability to perform light/sedentary work for up to 30
hours a week,” calling into doubt Espinoza’s statements of his disabling pain and his
physical restrictions and limitations.
                                            3
     was appropriate and was supported by substantial evidence in the record as a

     whole.

4.   Lastly, Espinoza claims that the district court and the ALJ erred by failing to apply

     the holding of Watson v. Barnhart, 288 F.3d 212 (5th Cir. 2002), to the facts of his

     case. We disagree. In determining whether a claimant is unable to engage in any

     substantial gainful activity by reason of any medically determinable physical

     impairment, the ALJ is required to follow a five-step process. Id. at 216. The

     claimant has the burden of proof with respect to the first four factors. Id. A

     determination that the claimant is not disabled at any step of the process is

     generally conclusive and terminates the analysis. At step four, the ALJ determined

     that Espinoza is capable of engaging in his past relevant work as a telephone

     operator. Thus, the burden of proof never shifted to the Commissioner to prove

     that Espinoza is capable of engaging in another substantial gainful activity, and

     Watson is distinguishable. In that case, the Commissioner was required at step

     five to establish that Watson was capable of engaging in substantial gainful

     activity, and the ALJ was required to determine whether Watson could not only

     obtain but maintain such employment. Watson, 288 F.3d at 217. In this case, the

     burden was on Espinoza to prove that his impairment rendered him episodically or

     periodically unable to work, preventing him from maintaining employment. As

     the record does not demonstrate that Espinoza’s impairment might periodically

     prevent him from working, we find no error in the ALJ’s determination that

                                           4
    Espinoza is not disabled. See id. at 218.

AFFIRMED.




                                          5